MEMORANDUM **
Edgar Juarez III and Annette Juarez, brother and sister, appeal pro se the district court’s judgment dismissing their Racketeer Influenced and Corrupt Organizations Act (“RICO”) claims against Hamilton Financial Services, and their attorneys The Buckley Firm, Lawrence J. Buckley, and Paula Scotland. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Baumer v. Pachl, 8 F.3d 1341, 1343 (9th Cir.1993), and we affirm in part, and dismiss in part.
The stay of proceedings previously imposed is lifted.
We dismiss as moot the claims against Hamilton Financial because the bankruptcy court disallowed the Appellants’ claim against Hamilton.
We proceed with the claims against the Attorney Appellees. Because the Juarezes failed to adequately allege a pattern of racketeering activity, the district court correctly dismissed the 18 U.S.C. § 1962 RICO claims. See Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1535 (9th Cir.1992). The district court properly dismissed the conspiracy claims because an overt act that is not an act of racketeering is not sufficient to give rise to a cause of action under 18 U.S.C. § 1964(c). See Beck v. Prupis, 529 U.S. 494, 505, 120 S.Ct. 1608, 146 L.Ed.2d 561 (2000).
The Juarezes’ contention that their federal RICO claims are not precluded by the California litigation privilege, Cal. Civ. Code § 47(b), fails because the district court considered the privilege only in relation to the state law claims, the dismissal of which the Juarezes do not appeal.
We deny Appellees’ motion for judicial notice.
AFFIRMED in part, and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.